an action, inter alia, to recover damages for breach of contract, and a related action to recover damages for unjust enrichment, Master-Built Construction Co., Inc., a defendant in action No. 2, appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Brands, J.), dated January 8, 2004, as, after an evidentiary hearing, granted that branch of the motion of Oakleigh Thorne, as trustee for the Thorndale Trust, the plaintiff in action No. 2, which was to hold L. Stephen Germano, a defendant in action No. 2, personally liable for an obligation of Master-Built Construction Co., Inc., in the sum of $474,033.86.
Ordered that the appeal is dismissed, without costs or disbursements, as the appellant is not aggrieved by the portion of the order appealed from (see CPLR 5511).
We note that no notice of appeal was filed on behalf of the defendant in action No. 2, L. Stephen Germano, also known as Lawrence Stephen Germano, also known as Stephen Germano. Accordingly, although he has filed a brief purporting to be an *537appellant, there is no basis to entertain the arguments asserted therein on his behalf (see NYCTL 1998-1 Trust v Prol Props. Corp., 308 AD2d 478 [2003]). Florio, J.P., H. Miller, Cozier and Spolzino, JJ., concur.